_
NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ROBINSON QUALITY CONSTRUCTORS,
Appellant,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2010-1255
Appeal from the Arn1ed Services B0ard of C0ntract
Appea1s in no. 55784, Administrative Judge Peter D. Ting.
ON MOTION
Before MAYER, LOUR1E, and BRYs0N, Circuit Ju,dges.
BRYSON, C'ircuit Judge.
ORDER
Upon consideration of Robins0n Qua1ity C0nstruct0rs’
motion for reconsideration of the court’s May 3, 2010
order dismissing this appeal as untime1y,
IT IS ORDERED THATZ

o
ROBINSON QUALITY V. ARMY
The motion is denied.
SEP 1 6 2010
CC.
S
D. Lynn VVhitt, Esq.
Domenique Kirchner, Esq.
FOR THE CoURT
2
/s/ J an H0rba13;
Date J an Horba1y
Clerk
53
91
°Pl
§§
§§
as
PEALS FOR
L C{RCUiT
SEP 1 62U1i]
JAN HORBALY
CLERK